FOX, J.
— On August 19, 1901, the prosecuting attorney of Wayne county, Missouri, filed in the office of the clerk of the circuit court of said county an information charging defendant with murder of the first degree.
On February 11, 1902, defendant was put upon his trial upon the charge in the information. The trial resulted in a verdict of guilty of manslaughter of the fourth degree and his punishment assessed at two years in the penitentiary.
Motion for new trial was filed and by the court overruled, and the cause is here upon appeal. Whatever errors appellant may have complained of during the progress of the trial, they have not been preserved for review by this court. There is no bill of exceptions, hence, nothing before us except the record proper. We have examined the record; the information is in due form; the defendant was properly arraigned and entered his plea of not guilty. The verdict of the jury is in proper form, finding the defendant guilty of one of the grades of homicide included in the charge as contained in the information, and finding no error in the record before us, the judgment of the trial court should be affirmed, and it is so ordered.
All concur.